internal_revenue_service national_office technical_advice_memorandum number release date third party contact none index uil no case mis no tam-140746-02 cc psi b08 date taxpayer's name taxpayer's address taxpayer's identification no taxable periods conference held legend x a issues are amounts paid for the transportation x provides with its fleet of aircraft exempt from the air_transportation_tax imposed by sec_4261 of the internal_revenue_code by virtue of the exemption provided by sec_4281 for small aircraft operated on nonestablished lines if the transportation at issue is not exempt from the sec_4261 tax is x required to collect and pay over to the government the excise_tax imposed by sec_4261 on amounts paid to x whether paid_by persons purchasing that air transportation directly from x or by persons purchasing that air transportation through third parties if the transportation at issue is not exempt from the sec_4261 tax is x liable for the sec_4261 tax by reason of sec_4263 tam-140746-02 if the transportation at issue is not exempt from the sec_4261 tax is x liable for the sec_6672 penalty for willful failure to collect and pay over the tax if the irs rules adversely to x on issues and will the irs grant x’s request to apply this technical_advice_memorandum on a nonretroactive basis under sec_7805 conclusions amounts paid for the transportation x provides with its fleet of aircraft are not exempt from the air_transportation_tax imposed by sec_4261 by virtue of the exemption provided by sec_4281 for small aircraft operated on nonestablished lines x is required to collect and pay over to the government the excise_tax imposed by sec_4261 on amounts paid to x both by persons purchasing that air transportation directly from x and by persons purchasing that air transportation through third parties x is liable for the sec_4261 tax by reason of sec_4263 to the extent that the tax was not paid when an amount was paid for the air transportation the question of whether x is liable for the sec_6672 penalty for willful failure to collect and pay over the tax is one of facts and circumstances to be determined by the director x’s request to apply this technical_advice_memorandum on a nonretroactive basis under sec_7805 is denied facts x operates a fleet of aircraft providing scenic tours in state a x provides up to tours per day depending on customer demand all of the aircraft operated by x have a maximum_certificated_takeoff_weight of less than big_number pounds x offers a variety of specific tours covering various points of interest in a the scenic tours originate and terminate at the same airport the approximate duration and cost of each tour is set forth in the promotional literature published by x and on x’s internet site the precise route taken to the points of interest of the tours may vary somewhat depending on the passengers’ interests during the tour reservations for the tours may be made either by telephone or by internet in addition x’s tours are sold by third parties such as travel agents and tour desks of the total number of tours sold x sold approximately percent directly and third parties sold approximately percent tam-140746-02 law sec_4261 imposes a tax on the amount_paid for taxable_transportation as defined in sec_4262 of any person by air sec_49_4261-1 of the facilities and services excise_tax regulations provides that the transportation need not be between two definite points to be taxable that section further provides that unless otherwise exempt a payment for continuous transportation beginning and ending at the same point is subject_to the tax sec_4281 provides inter alia that the tax imposed by sec_4261 shall not apply to transportation by an aircraft having a maximum_certificated_takeoff_weight of big_number pounds or less except when such aircraft is operated on an established line sec_49_4263-5 defines the term operated on an established line to mean operated with some degree of regularity between definite points further that term does not necessarily mean that strict regularity of schedule is maintained that the full run is always made that a particular route is followed or that intermediate stops are restricted the term implies that the person rendering the service maintains and exercises control_over the direction route time number of passengers carried etc sec_4263 effective for transportation beginning on or after date provides that where any_tax imposed by sec_4261 is not paid at the time payment for transportation is made to the extent the tax is not collected under any other provision of subchapter_c of the code the tax shall be paid_by the carrier providing the initial segment of air transportation beginning or ending in the united_states sec_4291 requires any person receiving any payment for taxable services such as taxable air transportation to collect the amount of the tax from the person making the payment sec_6672 provides that any person required to collect truthfully account for and pay over any_tax imposed by this title that willfully fails to collect such tax or the term operated on an established line was originally used in reference to motor vehicles in sec_554 of the revenue act of this term was extended to small aircraft by sec_134 of the excise_tax technical changes act of 1958_3_cb_92 which section was codified as sec_4263 of the internal_revenue_code of sec_4263 was repealed by c of the airport and airway revenue act of 1970_1_cb_361 and the substance of the small aircraft exemption was added to the code as sec_4281 by a of that act 1970_1_cb_363 thus although sec_4263 no longer contains the small aircraft exemption the regulations originally promulgated under that section have continued vitality in interpreting sec_4281 tam-140746-02 truthfully account for and pay over such tax shall in addition to other penalties provided by law be liable for a penalty equal to the total amount of the tax evaded or not collected or not accounted for and paid over sec_7805 allows the secretary to prescribe the extent if any to which any ruling shall be applied without retroactive effect rationale issue as an initial matter under sec_49_4261-1 circular transportation such as the tours at issue here is clearly air transportation and subject_to tax under sec_4261 unless exempted by another provision of the code the aircraft providing the transportation at issue here all have a certificated takeoff weight of less than big_number pounds therefore the transportation is not taxable_transportation and the amount_paid for that transportation is exempt from tax unless the aircraft are operated on an established line in order for there to be an established line air transportation must occur with some degree of regularity and between definite points sec_49_4263-5 with respect to the first requirement sec_49_4263-5 interprets the some degree of regularity requirement quite broadly the regulation does not require that strict regularity of schedule be maintained that the full run always be made that a particular route be followed or that intermediate stops be restricted the regulation does require that the person rendering the service maintain and exercise control_over the direction route time number of passengers carried etc here x regularly flies up to tours per day over the various points of interest in a it determined that it would offer air transportation to certain points of interest rather than simply offering aircraft to be chartered and have the route and destination determined by customers it advertises particular tours giving the approximate duration of the tours and the prices for those tours while there is some variance in the exact route followed to the points of interest sec_49_4263-5 does not require that a particular route be followed in order for transportation to be operated on an established line thus x controls the direction route time and number of passengers carried within the meaning of sec_49_4263-5 revrul_72_219 1972_1_cb_350 holds that once an air transportation provider establishes a line as x has done with its advertised tours all other flights by that provider over that route are also part of that established line thus the transportation contrast that revenue_ruling with revrul_72_617 1972_2_cb_580 which holds that where an air carrier enters into a contract to provide overnight mail service between two cities not otherwise served by the provider the contractor and not the carrier controlled the route time direction and cargo carried and had exclusive use of the aircraft with respect to the flights such an arrangement is in effect a charter of the tam-140746-02 at issue here is operated with some degree of regularity within the meaning of sec_49_4263-5 with respect to the second requirement that the transportation be between definite points the transportation at issue here although circular is between definite points sec_49_4261-1 provides that transportation need not be between two definite points to be taxable and that unless otherwise exempt a payment for continuous transportation beginning and ending at the same point is subject_to the tax a factual situation similar to that at issue here was considered by the court in 991_fsupp_1209 d nev in lake mead the court considered whether aircraft flights providing scenic tours of the grand canyon were considered to be operated on an established line lake mead advertised the air tours of the grand canyon but the time of departure was determined by customer demand the court recognized that there were two main components of operated on an established line some degree of regularity and between definite points id pincite the crux of the phrase operated on an established line for the court was transportation that the public can rely on because of a regularity determined by the provider not the customer id the court described the type of transportation that would satisfy the sec_4281 exemption as an air taxi an airplane for hire subject_to the whims of a particular customer except to the hiring customer its route is wholly unpredictable and unreliable id accordingly the aircraft providing the transportation at issue here are operated on an established line within the meaning of sec_4281 and they therefore do not qualify for the exemption provided by sec_4281 issue sec_4291 requires any person receiving any payment for taxable air transportation to collect the amount of the tax from the person making the payment for the approximately percent of the tours sold directly by x x must collect the sec_4261 tax from the person making the payment for the transportation service regarding the remaining percent of the tours sold the tours are sold to the actual passengers by third parties such as travel agents or tour desks the travel agents and tour desks receive the payments for taxable_transportation on behalf of x and must collect the tax on behalf of x and pass that tax through to x which then pays the tax over to the government revrul_75_296 1975_2_cb_440 aircraft and the overnight mail service is not operated on an established line tam-140746-02 issue sec_4263 effective for transportation beginning on or after date provides that where any_tax imposed by sec_4261 is not paid at the time payment for transportation is made then to the extent the tax is not collected under any other provision of subchapter_c of the code the tax is paid_by the carrier providing the initial segment of air transportation beginning or ending in the united_states x argues that this section of the code is not operative until regulations are promulgated however there is no ambiguity in the statute regarding the circumstances under which a provider of air transportation is liable for tax that must be clarified by regulations the requirement for regulations implementing sec_4263 is only to provide guidance on when and where the payment should be made the fact of liability is established by the statute and courts generally do not hold that a statute is inoperative until explanatory regulations are issued see for example 82_tc_819 in which the tax_court concluded that the failure of the irs to promulgate regulations for eight years after the effective date of the statute can hardly render the provisions of sec_58 inoperative in addition x argues that the irs must seek to recover the tax from the person making the payment subject_to tax and only after all possible remedies against that person are exhausted is the provider liable for the tax nothing in the statute provides this rather the statute provides a clear statement of when the provider is liable whenever the sec_4261 tax is not paid at the time the payment for the transportation is made here x is providing taxable_transportation for the approximately percent of the tours that it sold directly and for which the tax was not paid x is liable for the tax under sec_4263 for the remaining percent of the tours sold if the tax was not paid when the amount was paid for the transportation then x is liable for the tax on those amounts as well issue under sec_6672 a percent penalty applies where persons willfully fail to collect or pay over to the government certain taxes here x has failed to collect excise_taxes on air transportation the only issue is whether such failure was willful within the meaning of sec_6672 under that section all that is necessary is that the decision not to collect the taxes be voluntary conscious and intentional 272_f2d_215 9th cir cert_denied 363_us_803 reasonable_cause or justifiable excuse plays no part in the determination of willfulness however the determination of whether x acted willfully is a matter of facts and circumstances to be determined by the director tam-140746-02 issue x requests that if the conclusion reached in this technical_advice_memorandum is adverse it not be applied retroactively under the authority of sec_7805 relief under sec_7805 usually is granted only if a taxpayer relied to its detriment on a published position of the irs or on a letter_ruling or technical_advice_memorandum issued to that taxpayer see sections dollar_figure and dollar_figure of revproc_2002_2 2002_1_cb_82 there is no prior technical_advice_memorandum or letter_ruling issued to x x did not seek a ruling before deciding to interpret the statute as it has rather x relied on its own interpretation of the law a taxpayer’s erroneous interpretation of the law is not a basis for relief under sec_7805 caveats a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent under sec_6110 names addresses and identifying numbers have been deleted
